[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 10-13599                  APR 5, 2011
                                                               JOHN LEY
                            Non-Argument Calendar                CLERK
                          ________________________

                   D.C. Docket No. 6:09-cr-00101-MSS-KRS-3

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

DONNIE DIXON,

                                                            Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 5, 2011)

Before TJOFLAT, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      After appellant Donnie Dixon pled guilty to one count of conspiracy to

commit bank fraud, in violation of 18 U.S.C. § 371, two counts of bank fraud, in
violation of 18 U.S.C. § 1344, and one count of aggravated identity theft, in

violation of 18 U.S.C. § 1028A(a)(1), the district court sentenced him to

concurrent sentences of 24 months’ imprisonment on the conspiracy and bank

fraud counts and a consecutive sentence of 24-months’ imprisonment on the

identity theft count.1 After the court imposed these sentences, it elicited the

parties’ objections to the sentences, as required by United States v. Canty, 570
F.3d 1251, 1256 (11th Cir. 2009); United States v. Jones, 899 F.2d 1097 (11th

Cir.1990), overruled on other grounds by United States v. Morrill, 984 F.2d 1136

(11th Cir.1993) (en banc). The United States “object[ed] for the record.” Record,

Vol. 2 at 85.2 Dixon had no objections. Id. at 85-88. He now appeals his

sentences, i.e., the total period of incarceration, 48 months.

       Although he did not object to his sentences as required by Jones, Dixon asks

us to entertain two objections he could have presented to the district court: (1) the

district court’s refusal to make a preliminary ruling on whether the Government



       1
         The sentence range prescribed by the Guidelines for the conspiracy and bank fraud
counts called for imprisonment for a term of 37 to 46 months. 18 U.S.C. § 1028A called for a
consecutive sentence of 24-months’ imprisonment. Hence, a total within-Guidelines sentence
would fall between 61 months and 70 months, substantially in excess of the total sentence, 48
months, the court imposed.
       2
         We assume that the Government was objecting to the court’s downward departure from
the Guidelines prescribed sentence range for the combined counts. The Government, however,
has not appealed Dixon’s sentences.

                                               2
had met its burden improperly shifted the burden of proof to Dixon and compelled

him to testify in violation of his Fifth Amendment right to remain silent, and (2)

the district court erred in denying him a minor-role reduction under U.S.S.G.

§ 3B1.2(b), by misapplying the legal test for minor-role reductions set forth in

United States v. De Varon, 175 F.3d 930 (11th Cir. 1999) (en banc). Specifically,

he contends that the court failed to compare his relative culpability with that of his

co-conspirators, ignoring his particular vulnerability in light of his personal

circumstances and his motives for the commission of the crimes. Because Dixon

did not present these objections to the district court, we consider them under the

plain error doctrine. United States v. Lejarde-Rada, 319 F.3d 1288, 1290 (11th

Cir. 2003).

       To establish plain error, Dixon must show that: (1) the district court erred;

(2) the error is plain; (3) it affects his substantial rights; and (4) it seriously affects

the fairness, integrity, or public reputation of judicial proceedings. Id. In this

circuit, “at least where the explicit language of a statute or rule does not

specifically resolve an issue, there can be no plain error where there is no

precedent from the Supreme Court or this Court directly resolving it.” Id. at 1291.

That is the situation here. Dixon points to nothing in the case law or statutory law

or rules of procedure that would have informed the district court that it was

                                             3
committing the errors Dixon cites here. Accordingly, plain error did not occur,

and Dixon’s sentences are

      AFFIRMED.




                                        4